Title: Thursday Afternoon [12 July.]
From: Adams, John
To: 


       3 O Clock, got into my Desobligeant to go home. 2 or 3 miles out of Town I overtook 2 Men on horseback. They rode sometimes before me, then would fall behind, and seemed a little unsteady. At last one of ’em came up. What is your Name? Why of what Consequence is it what my Name is? Why says he only as we are travelling the Road together, I wanted to know where you came from, and what your Name was. I told him my Name.—Where did you come from? Boston. Where have you been? To Falmouth. Upon a Frolick I suppose? No upon Business. What Business pray? Business at Court.
       Thus far I humoured his Impertinence. Well now says he do you want to know my Name? Yes. My Name is Robert Jordan, I belong to Cape Elizabeth, and am now going round there. My forefathers came over here and settled a great many Years ago.—After a good deal more of this harmless Impertinence, he turned off, and left me.—I baited at Millikins and rode thro Saco Woods, and then rode from Saco Bridge, thro the Woods to Pattens after Night—many sharp, steep Hills, many Rocks, many deep Rutts, and not a Footstep of Man, except in the Road. It was vastly disagreable. Lodged at Pattens.
      